                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


ENSCO OFFSHORE COMPANY                                                    PLAINTIFF

v.                                       CIVIL ACTION NO. 2:19-CV-128-KS-MTP

GREGORY CORNELIUS TURNER                                                DEFENDANT



                                        ORDER

      For the reasons provided below, the Court denies Defendant’s Motion for

Reconsideration [11].

A.    Background

      Plaintiff employed Defendant on an oil rig in the Gulf of Mexico. Defendant

apparently submitted maintenance and cure claims arising from an alleged back

injury suffered in the service of the vessel. Plaintiff seeks a declaratory judgment that

it has no further obligation to continue maintenance and cure payments to

Defendant, for several different reasons. Defendant filed a Motion to Dismiss [5],

arguing that a declaratory judgment was not available to adjudicate personal injury

claims, and that the Court should dismiss this case because there was a parallel

proceeding in state court in Texas.

      The Court denied the motion, noting that maintenance-and-cure issues such

as those presented by this case present justiciable controversies under the

Declaratory Judgment Act. Rowan Cos., Inc. v. Griffin, 876 F.2d 26, 28 (5th Cir.

1989). The Court noted that there are circumstances in which a district court may, in
its discretion, deny a request for declaratory relief “because of a pending state court

proceeding in which the matters in controversy between the parties may be fully

litigated.” Id. at 29. But Defendant did not address any of the factors which the Court

is required to consider. See, e.g. id.; Magnolia Marine Transp. Co., Inc. v. Laplace

Towing Corp., 964 F.2d 1571, 1581 (5th Cir. 1992). Therefore, the Court found that

Defendant had not demonstrated that the Court should dismiss Plaintiff’s request for

declaratory judgment because of the pending state-court proceeding. Defendant filed

a Motion for Reconsideration [11], which the Court now considers.

B.    Standard of Review

      “A motion asking the court to reconsider a prior ruling is evaluated either as a

motion . . . under Rule 59(e) or . . . under Rule 60(b). The rule under which the motion

is considered is based on when the motion is filed. If the motion is filed within twenty-

eight days after the entry of judgment, the motion is treated as though it was filed

under Rule 59, and if it was filed outside of that time, it is analyzed under Rule 60.”

Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 n. 2 (5th Cir. 2012). Defendant’s

Motion for Reconsideration [11] was filed within twenty-eight days of the Court’s

previous order. Therefore, Rule 59(e) applies.

      “A Rule 59(e) motion calls into question the correctness of a judgment.” Templet

v. Hydrochem, Inc., 367 F.3d 473, 478 (5th Cir. 2004). There are three grounds for

altering a judgment under Rule 59(e): “(1) an intervening change in controlling law,

(2) the availability of new evidence not previously available, or (3) the need to correct


                                           2
a clear error of law or prevent manifest injustice.” Williamson Pounders Architects,

P.C. v. Tunica County, 681 F. Supp. 2d 766, 767 (N.D. Miss. 2008). Rule 59(e) motions

are “not the proper vehicle for rehashing evidence, legal theories, or arguments that

could have been offered or raised before the entry of judgment,” Templet, 367 F.3d at

478, and they “should not be used to . . . re-urge matters that have already been

advanced by a party.” Nationalist Movement v. Town of Jena, 321 F. App=x 359, 364

(5th Cir. 2009). It is “an extraordinary remedy that should be used sparingly.” Id.

Before filing a Rule 59(e) motion, a party “should evaluate whether what may seem

to be a clear error of law is in fact simply a point of disagreement” with the Court.

Atkins v. Marathon LeTourneau Co., 130 F.R.D. 625, 626 (S.D. Miss. 1990).

C.    Discussion

      Defendant has not cited an intervening change in the controlling law or any

new evidence that was previously unavailable. Therefore, the Court assumes that

Defendant believes the Court’s prior ruling was clearly erroneous, or that

reconsideration is necessary to prevent manifest injustice. Defendant argues that the

Court should decline to exercise its discretion to hear Plaintiff’s declaratory judgment

action because there is a parallel proceeding underway in a Texas court where the

same claims can be adequately adjudicated.

      When considering a declaratory judgment action, a district court must engage

in a three-step inquiry. The court must ask (1) whether an actual controversy exists

between the parties in the case; (2) whether it has authority to grant declaratory


                                           3
relief; and (3) whether to exercise its broad discretion to decide or dismiss a

declaratory judgment action. Orix Credit Alliance, Inc. v. Wolfe, 212 F.3d 891, 895

(5th Cir. 2000).

      The Fifth Circuit has set out certain factors which the Court should consider

“in deciding whether to grant declaratory relief, or to stay or dismiss a declaratory

judgment suit in deference to a state court action involving the same parties and

issues.” Magnolia Marine, 964 F.2d at 1581. The Court may dismiss a declaratory

judgment action in deference to a parallel state-court proceeding “because the

declaratory complaint was filed in anticipation of another suit and is being used for

the purpose of forum shopping, because of possible inequities in permitting the

plaintiff to gain precedence in time and forum, or because of inconvenience to the

parties or the witnesses.” Rowan, 876 F.2d at 29. The Court should also consider

“whether retaining the lawsuit would serve the purposes of judicial economy,” and

“whether the federal court is being called on to construe a state judicial decree

involving the same parties and entered by the court before whom the parallel state

suit between the same parties is pending.” St. Paul Ins. Co. v. Trejo, 39 F.3d 585, 590-

91 (5th Cir. 1994).

      “Fundamentally, the district court should determine whether the state action

provides an adequate vehicle for adjudicating the claims of the parties and whether

the federal action serves some purpose beyond mere duplication of effort.” Magnolia

Marine, 964 F.2d at 1581. “The district court should consider denying declaratory


                                           4
relief to avoid gratuitous interference with the orderly and comprehensive disposition

of a state court litigation if the claims of all parties . . . can satisfactorily be

adjudicated in the state court proceeding.” Id. But “the presence of a related state

proceeding does not automatically require a district court to dismiss a federal

declaratory judgment action.” Sherwin-Williams Co. v. Holmes County, 343 F.3d 383,

394 (5th Cir. 2003). Moreover, “[m]erely filing a declaratory judgment action in

federal court with jurisdiction to hear it, in anticipation of state court litigation, is

not in itself improper anticipatory litigation or otherwise abusive ‘forum shopping.’”

Id. at 391.

      Defendant has not provided the Court with a copy of the state-court complaint.

Therefore, the Court can not evaluate the cases to determine whether they present

the same issues. Moreover, Defendant has not provided the Court with a copy of the

docket sheet or some other documentation from which the Court can determine which

case was filed first. However, Plaintiff represented in briefing that the Defendant

filed the state-court case on December 3, 2019 – approximately two weeks after he

was served with process in the present case, and just two days before he filed the

previously denied Motion to Dismiss [5]. Finally, Defendant has not provided any

argument concerning the potential inconvenience to the parties or witnesses. But

Defendant is a resident of Mississippi, and Plaintiff represented in its briefing that

Defendant has obtained medical treatment in Mississippi. Accordingly, the Court

concludes that Defendant has not demonstrated that the Court should decline to


                                           5
exercise its power to hear Plaintiff’s declaratory judgment action.

D.      Conclusion

        For these reasons, the Court denies Defendant’s Motion for Reconsideration

[11].

        SO ORDERED AND ADJUDGED this 4th day of March, 2020.

                                                    /s/
                                                     Keith Starrett
                                                              KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE




                                          6
